Citation Nr: 1416607	
Decision Date: 04/15/14    Archive Date: 04/24/14

DOCKET NO.  10-45 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The Veteran served on active duty from January 1963 to January 1966.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied the claim.  

The record reflects the Veteran requested a hearing before a Veterans Law Judge of the Board in conjunction with this appeal, and such a hearing was scheduled for May 2012.  However, the Veteran withdrew his hearing request via correspondence received in April 2012.  See 38 C.F.R. § 20.704(e) (2013).

For the reasons stated below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  In this case, the Board finds that further development is required in order to comply with the duty to assist.

The Veteran essentially contends he developed hearing loss as a result of injuries sustained due to an in-service explosion, to include acoustic trauma as a result of this explosion.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  
Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

For the purpose of applying the laws administered by VA, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Further, the United States Court of Appeals for Veterans Claims (Court) has indicated that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  When audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  Hensley, 5 Vet. App. at 160.  

The Board notes that the Veteran's service treatment records reflect he did sustain multiple injuries as result of an in-service gasoline explosion in September 1964 to include burns of the upper part of his body.  Further, the record, to include a March 2009 VA audio examination, reflects he currently has a bilateral hearing loss disability as defined by 38 C.F.R. § 3.385.  However, the March 2009 VA examiner contains an opinion against the Veteran's current hearing loss disability being incurred in or otherwise the result of his active service.  The examiner's rationale was the fact the Veteran's service treatment records showed he passed a whispered voice test on his January 1963 enlistment examination, and separation audio in December 1965 showed normal hearing acuity bilateral.

The Board notes, however, that the March 2009 VA examiner did not address the Veteran's contentions that his hearing loss was the result of injuries sustained due to the documented in-service explosion.  As such, it does not appear this opinion accurately reflects the Veteran's documented medical history.

The Board acknowledges that the Veteran did not report hearing problems subsequent to the in-service explosion, but he has contended he was more focused on his other injuries at that time.

The Board also acknowledges that the Veteran did not complain of hearing problems on either his December 1965 separation examination or a subsequent March 1966 VA medical examination.  Further, the separation examination includes audiometric finding which revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
6000
RIGHT
0
0
0
--
5
--
LEFT
0
5
5
--
15
--

These findings do not show a hearing loss disability as defined by 38 C.F.R. § 3.385, or evidence of hearing loss pursuant to Hensley, supra.  However, prior to November 1967 audiometric results were usually reported in standards set forth by the American Standards Association (ASA), while those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI) since November 1, 1967.  In order to facilitate data comparison, the ASA standards will be converted to ISO-ANSI standards.  In pertinent part, this conversion requires the following additions to audiological results: 15 at 500 Hertz; 10 at 1000 Hertz; 10 at 2000 Hertz; 10 at 3000 Hertz; 5 at 4000 Hertz; and 10 at 6000 Hertz.)

Assuming the December 1965 audiometric results were in the ASA standards, these results converted to ISO-ANSI standards would be:







HERTZ



500
1000
2000
3000
4000
6000
RIGHT
15
10
10
--
20
--
LEFT
15
15
15
--
25
--

As such, it does indicate evidence of hearing loss for the left ear pursuant to Hensley, supra.  In any event, it does not appear the March 2009 VA examiner considered the possibility that the December 1964 results were in the ASA standards as oppose to the ISO-ANSI standards.

In view of the foregoing, the Board must find that the March 2009 VA examination is not adequate for resolution of the Veteran's hearing loss claim.  Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, a remand is required in order to accord the Veteran an examination and opinion that does adequately address the etiology of his current hearing loss disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).  

Since the Board has determined that a new examination is necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 addresses the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation at (a) provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination, action shall be taken.  At (b) it is provided that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  However, when the examination is scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who have treated the Veteran for his hearing loss since March 2009.  After securing any necessary release, obtain those records not on file.  

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in- and post-service hearing loss symptomatology.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination by an examiner who has not previously examined him to the nature and etiology of his current hearing loss disability.  The claims folder should be made available to the examiner for review before the examination.

Following evaluation of the Veteran, the examiner should express an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that the current hearing loss disability was incurred in or otherwise the result of the Veteran's active service.  In making this determination, the examiner should address whether it is due to injuries sustained in the documented in-service gas explosion in September 1964.  The examiner should also address the possibility that the audiometric results noted at the time of the December 1965 separation examination were in the ASA standards as oppose to the ISO-ANSI standards. 

A complete rationale for any opinion expressed must be provided, to include if the examiner determines an opinion cannot be provided without resort to speculation.  

4.  Thereafter, review the claims folder to ensure that the foregoing requested development has been completed.  In particular, review the examination report to ensure that it is responsive to and in compliance with the directives of this remand, and if not implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing any additional development deemed necessary, readjudicate the issue on appeal in light of any additional evidence added to the record assembled for appellate review.  If the benefit requested on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental SOC (SSOC), which addresses all of the evidence obtained after the issuance of the last SSOC in October 2010, and provides an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  

By this remand, the Board intimates no opinion as to any final outcome warranted.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


